DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claims 20, 24-25) in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that “it is respectfully believed that a search involving the inventions would cover all of the inventions and therefor, there is no additional burden on the Office” (p. 5).  This is not found persuasive because applicant’s argument is merely speculative and not supported by probative evidence. Nevertheless, given the distinct nature of inventions I-V, it is likely that the search for each invention would require different fields of search, require application of different prior art, and also raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 28-40 are objected to because of the following informalities:  Claims 28-40 recite “Claim 20, 25 or 25”.  The claims depend from claim 25 twice.  Appropriate correction is required.


Claim Rejections - 35 USC § 112--Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 37-38, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 20, 24, 25, 28-32, 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wilmotte et al., (US 6,660,289).
Wilmotte et al. teaches disinfecting compositions “containing in water hydrogen peroxide” (dihydrogen dioxide) and “a stabilizing agent which is an acid” (Abstract).
The composition can be used for the treatment of gum disease and the prevention of gingivitis insofar as it is taught to be used “as a germicidal product for preparing a medicinal product  intended for therapeutic use with regard to oral condition, in particular of the periodontium, caused by bacteria and/or fungi, and, on the other hand, as a cosmetic product, in particular in the form of a toothpaste, for oral hygiene” (col. 14, lines 17-23).  
Willmott et al. further teaches, “In the dental field, it has been found that the gelled composition (II) serves as a hemostatic agent, dispenses with the administration of antibacterial and/or antifungal agents, inhibits catalase and ensure the passivation of the metal surfaces of bridges” (col. 14, lines 25-30).
The stabilizing agent for protecting hydrogen peroxide is preferably “a pyridinecarboxylic acid”, (col. 8, lines 28-38) e.g. “3-pyridinecarboxylic acid” (niacin)
Advantageously “the weight ratio of stabilizer to the hydrogen peroxide will be between 0.0005/1 and 0.025/1 . . . and better still about 0.001/1” (col. 8, lines 53-56).  Here the ratio of 0.001/1 is equivalent to 1:1000, as per claim 30.  Accordingly, it would 
Since the concentration of hydrogen peroxide can fall within the range of “0.1% to 60%” it is possible to have up to 1.5% niacin, as per claim 28, where the niacin hydrogen peroxide has a ratio of 0.025/1.
The prior art teaches a specific embodiment of an aqueous gel (clm. 39) composition comprising 7.8% H2O2 (hydrogen peroxide), 0.008% Pyridinecarboxylic acid (niacin), and make up to 100% demineralized (distilled) water (clm. 40) (col. 14, Example 1).
Since the amount of water is quantum satis, it would have been obvious for the water to fall within the range of 0.1 wt% to 75 wt%, as per claim 32.
Willmott et al. further teaches formulating a gel solution of Ex. 1 above and applying it “once a day for 5 days to the teeth and mucosa of the periodontium in the region of the teeth, to patients suffering form dental plaque and/or oral mycosis, and who had bad breath” (col. 17, Example 9, lined 1-15)
The prior art is anticipatory insofar as it teaches administration/application of a composition comprising pyridine-3-carboxylic acid (Niacin) and dihydrogen dioxide (hydrogen peroxide) to the gums of a person in need thereof.  
Assuming for the sake of argument, that the prior art does not provide sufficient specificity to anticipate the instant claims, it would have been obvious to administer or apply a composition comprising niacin and hydrogen peroxide to a patient, as claimed, given the prior art teaching above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2) Claims 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmotte et al., (US 6,660,289) as applied to claims 20, 24, 25, 28-32, 39-40  above, and further in view of Dolezal (US 2019/0175956).
Wilmotte et al., which is taught above, differs from claims 33-38 insofar as it does not teach calcium citrate, vitamin d3, nor a food grade acid.
Dolezal teaches oral care products including “toothpastes, mouthwashes, whitening products, whitening wands, and oral care crystals comprising non-toxic and natural ingredients” (Abstract).
The compositions include “calcium citrate”, which may be “between about 1.5% and about 20%” (p. 9, para. [0113]), as per claims 33-34, as well as vitamin D3 (p. 4, para. [0059]; see also p. 5, para. [0062]), which may be present from “0.01-0.5%” (see Table at p. 9), as per claims 35-36, and “apple cider vinegar” (food grade acidic agent) (p. 4, para. [0059]; see also p. 7, para. [0086] where “Apple cider vinegar has been shown to act as an antimicrobial” and “additionally or alternatively, be used as a tooth whitener”), as per claims 37-38.
 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the acidity level of the apple cider vinegar, the prior art is silent here as well.  However, the acidity level appears to merely identify the source of the apple cider vinegar, as opposed to a concentration for applicant’s invention.  For example, Heinz produces an all-natural apple cider vinegar that has an acidity of 5%.  
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add calcium citrate, vitamin D3, and a food grade acid to the compositions of Wilmotte et al. based on their art recognized suitability for their intended use in oral care compositions, as taught by Dolezal.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612